 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.I.P. Movers, Inc. and Freight Construction, Gen-eral Drivers, Warehousemen and Helpers LocalUnion No. 287, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Petitioner Case 20-RC-14014September 16, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 25, 1977, the Regional Director forRegion 20 issued her Decision and Direction ofElection in the above-entitled proceeding, in whichshe found appropriate the Petitioner's requested unitof full-time and regular part-time drivers, helpers,and packers, but excluded five "oncall" employees ascasual or irregular part-time employees. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer filed a timely requestfor review of the Regional Director's decision on thegrounds, inter alia, that, in finding ineligible theoncall employees, she made erroneous findings as tosubstantial factual issues and departed from officiallyreported precedent.By telegraphic order dated April 19, 1977, theBoard granted the Employer's request for review andthe election was stayed pending decision on review.Thereafter, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Employer's brief, and makes the followingfindings:The Employer is engaged in the moving andstorage of household and commercial items, operat-ing out of a facility located in San Jose, California. Inconnection with this business, the Employer employsapproximately 18 persons classified as drivers,packers, and/or helpers.'The Petitioner seeks to represent a unit comprisedof drivers, packers, and helpers, excluding oncallemployees,2the dispatcher (also classified as adriver), subcontractors and their employees, officeclerical employees, guards, and supervisors. TheEmployer contends that oncall employees should bei Some employees function in more than one of these classifications.2 The five oncall employees, who are the only employees at issue in thisdecision, are Henry Cortez, Tom Garcia, Gerald Jaster, Cherri Keeney, andHarold McGowen, Sr.:3 While the Employer's president testified that oncall employees accruesick leave and vacation time at the same rate as other employees, we do not232 NLRB No. 3included as they share a community of interest withother employees in the unit. There is no collective-bargaining history for the employees, and no labororganization seeks to represent these employees in abroader unit.In concluding that oncall employees should beexcluded from the unit, the Regional Director foundthat these employees, unlike others in the unit soughtby the Petitioner, could take personal leave at will,accept or reject employment, or vary the number ofhours of work in any day or week according to theirpersonal choice. We disagree with those subsidiaryfindings.Oncall employees are employed as helpers andpackers and receive the same wages and work underthe same supervision as other employees in theseclassifications. In hiring oncall employees, theEmployer attempts to find individuals who arewilling to work at least 15 hours per week on shortnotice. The five individuals at issue here have allperformed work at the Employer's facility forsubcontractors as well as for the Employer, althoughCortez and McGowen perform such work mostregularly; at such times, they are paid by theEmployer who is then reimbursed by subcontractors.Some oncall employees have also been involved inother work away from the Employer's facility;however, the Employer's president testified that, forthe most part, their work for other employers has notinterfered with their work for the Employer. Hetestified that, while a commitment to work foranother employer would be an acceptable reason fordeclining work on any particular day, an employeewho gave that excuse would be less likely to berecalled on subsequent days if any other employeewas available. Other acceptable excuses, which arealso accepted from other employees, include illness,doctors' appointments,3and time off for personalreasons.4By agreement of the parties, after the close of thehearing the Employer was permitted to submit itspayroll records for the 6 months preceding the dateof hearing. Those records indicate that, in the 6months covered by the records (or the fractionthereof during which an employee was employed),after deduction of hours worked for subcontractorswhich are reflected in the Employer's records, eachoncall employee averaged at least 4 hours of workper week; and between December 1, 1976, and thedate of the hearing (the last calendar quarterpreceding the hearing) each oncall employee aver-rely on this testimony in concluding that oncall employees should beincluded in the unit, as the record shows that no oncall employee hasreceived either sick pay or vacation pay even when said employee hasdeclined work due to illness or has arranged for time off.4 For example, Harold McGowen, one of the oncall employees, arrangedto take unpaid personal leave to visit his family in another city.14 V.I.P. MOVERS, INC.aged at least 5 hours of work per week and threeaveraged over 10 hours per week.5Although, as indicated above, there are somedifferences in the conditions of employment of oncallemployees and the Employer's other employees,these differences are insufficient to warrant theexclusion of oncall employees who work on afrequent, though unscheduled, basis, perform thesame tasks in the same areas and under the samesupervision as other employees, and therefore share acommunity of interest with the Employer's otheremployees.6We therefore find that oncall employeesare regular part-time employees and include them inthe unit found appropriate.With respect to the eligibility of the oncallemployees to vote in the election, we note that, inprevious cases involving part-time and oncall em-5 Including hours of work for subcontractors at the Employer's facility,the total work hours for oncall employees dunng the time period for whichpayroll records were submitted ranged from nearly 6 hours per week forJaster to approximately 27 hours per week for Cortez. While work for otheremployers might ordinarily decrease the contact between part-timeemployees and the Employer's work force, the work for subcontractorsreflected in the Employer's records, although not performed as an employeeof the Employer, was performed in the same work area as that utilized bythe Employer's other employees and therefore may tend to strengthen theployees, the Board has found such employees eligibleto vote if they regularly averaged 4 hours of work perweek in the quarter preceding the election.7There-fore, we shall direct that those oncall employees whohave averaged a minimum of 4 hours of work perweek in the quarter immediately preceding the dateof issuance of this Decision on Review 'shall beeligible to vote.Accordingly, we shall remand the case to theRegional Director for the purpose of conducting anelection pursuant to her Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be that endingimmediately before the date of issuance of thisDecision on Review. [Excelsior footnote omittedfrom publication.]attachment of oncall employees to the rest of the Employer's work force. Wefind, however, that even without considering the work performed forsubcontractors the record shows that these oncall employees perform asubstantial amount of work for the Employer.s Newton-Wellesley Hospital, 219 NLRB 699 (1975); Scoa, Inc., 140NLRB 1379(1963).? Davison-Paxon Conmpany, a Division of R. H. Macy & Co., Inc., 185NLRB 21 (1970): The May Departmern Stores Contpany d/b/a The M.O'Neil Company, 175 NLRB 514(1969).15